        Case 1:18-cv-07345-JSR Document 52 Filed 03/05/19 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


STEVE SANDS,

          Plaintiff,                    Case No. 18-cv-07345 (JSR)

   -against-                            ECF Case

CBS INTERACTIVE INC.,

          Defendant.




        DEFENDANT CBS INTERACTIVE INC.’S SUPPLEMENTAL
   MEMORANDUM OF LAW IN FURTHER SUPPORT OF ITS OPPOSITION TO
          PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT




                                         Eleanor M. Lackman
                                         Lindsay R. Edelstein
                                         Sara Gates
                                         COWAN, DEBAETS, ABRAHAMS
                                         & SHEPPARD LLP
                                         41 Madison Avenue, 38th Floor
                                         New York, New York 10010
                                         Tel.: (212) 974-7474
                                         Fax: (212) 974-8474
                                         ELackman@cdas.com
                                         LEdelstein@cdas.com
                                         SGates@cdas.com

                                         Attorneys for Defendant
                                         CBS Interactive Inc.
           Case 1:18-cv-07345-JSR Document 52 Filed 03/05/19 Page 2 of 7




                                 PRELIMINARY STATEMENT

         During the parties’ oral arguments, Your Honor granted CBSi additional time to depose

Sands to identify factual issues to be tried based on documents that Sands belatedly produced.

Because specific evidence calls into question whether Sands’ copyright registration is valid, and

because Sands’ argument that media entities are willful by default is unsupportable, genuine

issues of material fact preclude summary judgment in Sands’ favor.

                                           ARGUMENT1

    I.   BELATEDLY PRODUCED EVIDENCE CONFIRMS THAT GENUINE ISSUES
         OF MATERIAL FACT PRECLUDE SUMMARY JUDGMENT

         “[D]isputes over ‘facts that might affect the outcome of the suit under the governing law’

will preclude a grant of summary judgment.” Yi Fu Chen v. Spring Tailor, L.L.C., No. 14 CIV.

218 PAE, 2015 WL 3953532, at *4 (S.D.N.Y. June 29, 2015) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)). The party opposing a motion for summary judgment may

establish a genuine issue of fact by “citing to particular parts of materials in the record.” Fed. R.

Civ. P. 56(c)(1)(A). Here, where CBSi proffers specific evidence creating a genuine issue of

material fact, a denial of Sands’ motion for summary judgment is appropriate. Id.

         A. Material Errors Exist in Sands’ Copyright Registration

         While possession of a certificate of copyright registration is prima facie evidence that the

copyright is valid, and that the facts stated in the certificate are true, see 17 U.S.C. § 410(c),

those presumptions may be rebutted “[w]here other evidence in the record casts doubt on the

1
  The material facts and definitions set forth in CBSi’s Moving Brief (Dkt. 24) at 2-4, as well as
in CBSi’s Rule 56.1 Statement of Material Facts (“SUMF”) (Dkt. 27), Rule 56.1(b)
Counterstatement of Material Facts (“CSUF”) (Dkt. 40), and Statement of Additional Material
Facts (“SAMF”) (id.), are incorporated herein by reference. Given the page constraints, CBSi
will only address the issues of the invalidity of Sands’ registration and CBSi’s lack of
willfulness, but incorporates the arguments set forth in its brief in opposition to Sands’ motion
for summary judgment (“Opposition” or “Opp.”; Dkt. 37) with respect to all other points.

                                                  1
          Case 1:18-cv-07345-JSR Document 52 Filed 03/05/19 Page 3 of 7




question.” Durham Indus., Inc. v. Tomy Corp., 630 F.2d 905, 908 (2d Cir. 1980).2 Evidence of

material errors and/or omissions in the subject registration is sufficient to rebut the presumption

of validity. See McLaren v. Chico’s FAS, Inc., No. 10 CIV. 2481 JSR, 2010 WL 4615772, at *4

(S.D.N.Y. Nov. 9, 2010) (Rakoff. J.) (registration invalid as a matter of law due to prior

registration of some of the works); Past Pluto Productions Corp. v. Dana, 627 F. Supp. 1435,

1440 n.5 (S.D.N.Y. 1986) (registration invalid because derivative work with no original

contribution cannot be the subject of a valid copyright); see also Family Dollar Stores, Inc. v.

United Fabrics Int’l, Inc., 896 F. Supp. 2d 223, 232 (S.D.N.Y. 2012) (similar; material errors).

       Here, Sands and the Liebowitz firm committed numerous errors that a fact finder could

conclude invalidate Sands’ registration. First, Sands failed to identify the photographs as

derivative works on his registration.3 Indeed, paparazzi shots of film sets, like the photographs at

issue here, should be considered derivative works, much as a recording of a play is a derivative

of it or the movie trailer is derivative of the film. See Video Pipeline, Inc. v. Buena Vista Home

Entm’t, Inc., 342 F.3d 191, 198 (3d Cir. 2003), as amended (Sept. 19, 2003).4 Sands himself



2
  Further, a valid registration or rejection thereof is needed for standing. See 17 U.S.C. § 411(a).
3
  As discussed in CBSi’s Opposition, Sands took photographs of The Punisher cast in their
staged positions, without making any original choices warranting copyright protection of the
photographs. Opp. at 4. In his Reply Declaration, Sands claims that he chose the “angle” of the
shot, and that he edited the photographs in post-production. Dkt. 48 ¶¶ 5, 7. However, Sands
previously admitted that his angles are dictated by the limitations of the set (see SAMF ¶ 1), and
that he did not spend time editing, adjusting the lighting, or otherwise making any adjustments to
the photographs. Dkt. 38 ¶ 2, Ex. A at 148:10–22 (when asked if he edited the photographs at
issue Sands responded, “probably not.”). Sands claims that “timing is everything[,]” but then
explains that the “timing” he refers to is not the timing of the photographs, but rather, his ability
to crash sets and “function as a private investigator.” Dkt. 48 ¶ 9. Notably, Sands appeared to be
wholly unfamiliar with his declarations submitted during summary judgment briefing. See
Supplemental Declaration of Eleanor M. Lackman (“Lackman Decl.”) ¶ 2, Ex. A at 11:13-20 (Q.
Do you recognize this, Mr. Sands? A. . . . no. I really don’t.”).
4
  The Compendium of U.S. Copyright Office Practices (“Compendium”) provides that “[i]f a
derivative work contains an appreciable amount of unclaimable material, the applicant generally
should limit the claim to the new material that the author contributed to the work, and the

                                                 2
          Case 1:18-cv-07345-JSR Document 52 Filed 03/05/19 Page 4 of 7




even refers to the location of the shoot as a “Movie Set.” Lackman Decl. ¶ 2, Ex. A at 59:22-25.

       As courts in this district have recognized, the knowing failure to advise the Copyright

Office of a pre-existing related work constitutes a basis for holding the registration invalid. See,

e.g., Russ Berrie & Co. v. Jerry Elsner Co., 482 F. Supp. 980, 987 (S.D.N.Y. 1980); see also

Compendium § 618.5 (3d ed. 2017) (requiring that an applicant identify a work as derivative).

       Second, Sands’ admission that neither he nor the Liebowitz firm is aware of the

publication dates of his photographs creates numerous factual issues precluding summary

judgment on the issue of liability, and also creates an inference that the registration may contain

both published and unpublished works. Lackman Decl. ¶ 2, Ex. A at 65:8-21; 67:4-25; see

Compendium § 1116.1 (applicant cannot register a group that includes published and

unpublished works). Indeed, to take advantage of the group registration option, an applicant

needs knowledge that the works were published; the option was not created to allow applicants

to dump photographs without due diligence. Id. Sands testified that the Liebowitz firm has no

way of knowing whether the photographs it registers are actually published; Sands uploads

photographs to the Liebowitz firm’s server, and no further detail is requested. Lackman Decl. ¶

2, Ex. A at 65:8-15, 67:4-25.5 Notably, Donna Halperin’s declaration is silent regarding her

knowledge of publication dates, see Dkt. 21, and Sands has provided no evidence of the

publication dates for the photographs in his registration.6



unclaimable material should be excluded from the claim.” Compendium § 507.2; accord § 618.5.
Thus, Sands should have limited his claim to any new material he specifically contributed to the
photographs, and the unclaimable material would belong to the producers of The Punisher.
5
  “Q. Have you ever been given any guidelines from anyone about how to provide your photos
for registration? A. No. I just drag and drop. Q. Has anyone ever asked you follow-up questions
about photos after you’ve dragged and dropped them? A. Nope. Just drag and drop.” Id.
6
  Aside from the fact that the registration likely combines both published and unpublished works,
all evidence proffered to date indicates that the file name for each image on the registration
impermissibly reflects each photograph’s creation date, not its publication date. See

                                                 3
         Case 1:18-cv-07345-JSR Document 52 Filed 03/05/19 Page 5 of 7




       B. Sands Has Failed to Proffer Evidence Sufficient to Show Willfulness7

       To date, the only “proof” Sands has offered of CBSi’s willfulness is the fact that CBSi is

a media company—and therefore any use must be willful—and a screenshot of current usage of

the photographs containing a credit to Sands, which, according to Sands, demonstrates that CBSi

sourced the photographs from the ComingSoon.net Article and omitted credit that was originally

posted.8 Such “proof” falls far short of what is necessary to prevail at the summary judgment

stage, especially where, as here, CBSi has provided more than “mere speculation or conjecture as

the true nature of the facts.” See Yi Fu Chen, 2015 WL 3953532, at *4 (“In determining whether

there are genuine issues of material fact, the Court is required to resolve all ambiguities and

draw all permissible factual inferences in favor of the party against whom summary judgment is

sought.”) (internal quotations and citations omitted) (emphasis added).

       CBSi has never stated that it sourced the photograph from the ComingSoon.net Article,

but has always maintained that it was unaware of the source (see Dkt. 25 ¶ 6) and noted that the

photographs were available all over the internet without credit to Sands. SAMF ¶ 9.9 Moreover,

Sands’ claim that the photographs were first published with credit is seriously undercut by his



Compendium § 1116.1 (“the applicant may provide the date of publication on each
photograph . . . [by] including the date in the file name for each image” (emphasis added)).
7
  Pertinent to the fees issue, and without going into confidential material, it appears from the
deposition that Sands wanted to resolve the matter prior to suing but was under the impression
that CBSi had no interest in that. Given the obligations of Rule 11(b), there is no explainable
reason why the Liebowitz firm would have led his client to believe that no pre-suit resolution
could be had, which would have saved all sides both energy and costs. At the very least, Sands
and his lawyer seem to have another conflict of interest (see Dkt. No. 52, Transcript of
Conference at 4-7, Sands v. Complex Media, Inc., No. 17 Civ. 03993 (ALC) (July 9, 2018)) in
how they wish this case to proceed.
8
   CBSi has already rebutted Sands’ other dubious “factors” purportedly demonstrating
willfulness, on which Sands bears the ultimate burden. Dkt. 47 at 6, n.6. See Opp. at 13-18.
9
  Even assuming arguendo that CBSi sourced the photographs from ComingSoon.net, which
CBSi does not concede, CBSi has raised a genuine issue of material fact as to whether the credit
appeared in the Article when it was initially published. Opp. at 16-18.

                                                4
          Case 1:18-cv-07345-JSR Document 52 Filed 03/05/19 Page 6 of 7




own testimony, as Sands readily admits that he did not require licensees of the photographs at

issue to include a credit to him. Lackman Decl. ¶ 2, Ex. A at 75:6-10 (“they’re responsible for

whatever captioning they use, as long as they pay me, I don’t really care.”).10 In fact, he

concedes that his photographs are reprinted without credit “all the time,” id. at 76:3-9, and

annexes to one of his declarations an authorized use by an entity that omits any credit to him and

includes its own watermarked logo on the photograph. Dkt. 35-2. If this is the type of use Sands

condones, it is unsurprising that many websites used the photographs at issue without credit (see

SAMF ¶ 9), and that Mr. Auty reasonably believed the photographs were publicity stills. SUMF

¶¶ 5-11. Sands further admits that there may be other sub-licensees who reprinted the

photographs without credit. Lackman Decl., Ex. A at 45:12-25; 71:4-72:25.11 Where the

photographs were printed all over the internet without accreditation to Sands—even containing

the ComingSoon.net watermark in many instances—coupled with the fact that Sands admits to

licensing them to various entities, and allowing unnamed and undiscoverable sub-licensees to

further license them without requiring credit to him (see id. at 75:9-10), Sands has failed to carry

his burden of showing that there is no genuine issue as to any material fact regarding willfulness.

                                         CONCLUSION

       Accordingly, for the reasons stated herein and previously, the Court should deny Sands’

Motion for summary judgment in its entirety.




10
   Sands also conceded that “caption information” can get “erased and overlaid with other
information[,]’ and that it happens “a lot.” Id. at 39:5-16.
11
   “A. I might have sent it to others. I can’t remember. Sometimes I decide on the fly . . . Q.
Well, is it possible that somebody else licensed this photo that you're not aware of, as you sit
here today? A. I'm sure some people actually . . . licensed the image . . . Q. And you would
have no record of that? A. No. I would only have a record of it if they bought it from me.” Id.

                                                 5
        Case 1:18-cv-07345-JSR Document 52 Filed 03/05/19 Page 7 of 7




                                Respectfully Submitted,

Dated: March 5, 2019               COWAN, DEBAETS, ABRAHAMS
       New York, New York          & SHEPPARD LLP


                                   By: _ /s/ Eleanor M. Lackman
                                          Eleanor M. Lackman
                                          Lindsay R. Edelstein
                                          Sara Gates
                                          41 Madison Avenue, 38th Floor
                                          New York, New York 10010
                                          Tel.: (212) 974-7474
                                          Fax: (212) 974-8474
                                          ELackman@cdas.com
                                          LEdelstein@cdas.com
                                          SGates@cdas.com

                                   Attorneys for Defendant CBS Interactive Inc.




                                      6
